Title: To Thomas Jefferson from Edward Carrington, 9 June 1788
From: Carrington, Edward
To: Jefferson, Thomas


          
            
              My Dear Sir
            
            New York June 9. 1788.
          
          I had the honor to write you by the last packet by Mr. Barlow and Master G. W. Greene, since which South Carolina has acceded to the new Constitution by a great Majority. The inclosed papers contain the act, and some of the debates of the convention.
          Virginia is now sitting, having met last Monday, but we have not yet received any intelligence as to the probable turn the business will take there. I am inclined to think the critical stage in  which this convention meets the affair, will have much influence upon the opinions of many who set out in the opposition. In adopting they will certainly avoid commotion, and, at worst, accept a constitution upon which eight States have already agreed to hazard their happiness, and which may be amended, should it be found to operate badly; in rejecting they may produce commotion, with but little prospect of preventing the adoption. The five States who have not yet acceded, would never agree in their objects, and could even this be brought about, they must at last rather yeild to the 8, than these to the five; and it appears that the submission on either side must be intire, for should the 8 think of a compromise with the 5, there would be difficulty in agreing what points to yeild. These considerations will, I apprehend, have their effect in the convention of Virginia, and produce an issue different from that which might have taken place under other circumstances. I am happy to find that the five are so separated that there cannot be a possible effort, to Unite in an attempt to dismember the union. Had the southern States joined in opinion as to the constitution, I verily believe such a desperate step would have been tried, but it would have ended in their destruction, and perhaps that of all the others.
          Mr. Madison and myself have sent you sundry Pamphlets and pieces which have been written by the Friends of the constitution; I have endeavoured to select from those which have been written on the other side, that which is reputed the best, to send you now, that you may fairly judge of the arguments brought forward amongst us pro and Con. The two Books enclosed contain a number of letters under the signature of the Federal Farmer, but the Author is not known. These letters are reputed the best of any thing that has been written in the opposition.
          I hope by the next opportunity to be able to send you the second Volume of the Federalist. I have the Honor to be my dear Sir with great esteem yr. Sincere Friend &c &c. &c.,
          
            
              Ed. Carrington
            
          
        